Response Stricken and Order filed January 5, 2017




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-16-00940-CV
                                   ____________

                     IN RE JENNIFER BRADEN, Relator

                          ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                              328th District Court
                            Fort Bend County, Texas
                     Trial Court Cause No. 14-DCV-216657

                                     ORDER

       Real party in interest has filed documents in connection with this original
proceeding that contain sensitive information concerning the child who is the subject
of the underlying suit affecting the parent-child relationship. See Tex. R. App. P.
9.9.

       Accordingly, real party in interest’s response to the petition for writ of
mandamus, response to the motion to stay, and response to the motion to recall, or
in the alternative, amend the capias, and all accompanying documents are
STRICKEN. Real party interest is ordered to file responses that comply with Texas

                                         1
Rule of Appellate Procedure 9.9 by January 9, 2016.

                                  PER CURIAM

Panel consists of Chief Justice Frost and Justices Brown and Jewell.




                                         2